Citation Nr: 1022324	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-40 134	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen


INTRODUCTION

The Veteran had active military service from January 1976 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that, in January 1991, the Veteran filed a 
claim of service connection for a "mental disability" and 
in September 1991 a claim of service connection for a 
"nervous condition" was denied.  The Veteran filed a notice 
of disagreement, and a statement of the case (SOC) was issued 
in March 1992, but no substantive appeal was thereafter 
filed.  

In September 2006, the Veteran filed a claim of service 
connection for "schizophrenia," and in March and September 
2007 a claim to reopen entitlement to service connection for 
a "schizoaffective disorder" was denied.  At all times, the 
Veteran has had a diagnosis of "schizoaffective disorder."  
Thus, the Veteran's September 2006 application is properly 
characterized as a petition to reopen a previously denied 
claim.  


FINDINGS OF FACT

1.  By a September 1991 rating decision, the RO denied a 
claim of service connection for nervous condition.

2.  Evidence received since the September 1991 rating 
decision is cumulative of previously considered evidence.




CONCLUSIONS OF LAW

1.  A September 1991 rating decision, which denied the 
Veteran's claim of service connection for nervous condition, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claim on appeal has 
been accomplished.  Through a November 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the November 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
letter notified the Veteran that his claim of service 
connection for schizoaffective disorder was previously denied 
by a September 1991 decision.  The definition of new and 
material evidence was provided.  The Veteran was told that 
new and material evidence was needed to reopen the previously 
denied claim and that the new evidence had to pertain to the 
reason the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Grand Island VA Medical Center (VAMC), the Nashville VAMC, 
the Tennessee Valley VAMC, Lutheran Medical Center, Young 
Hospital, Hastings Regional Center, Lincoln Regional Center, 
Providence Medical Center, and a Dr. M. as treatment 
providers.  Available records from those treatment providers 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
the Veteran's claim, the duty to provide an examination does 
not apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in 
detail in the analysis section, the Veteran's claim has not 
been reopened; thus, an examination is not required.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In January 1991, the Veteran filed a claim of, inter alia, 
service connection for a mental disability.  That claim was 
denied in a September 1991 rating decision by the RO in 
Lincoln, Nebraska.  A notice of disagreement was filed and a 
SOC was issued in March 1992, but the Veteran did not file a 
substantive appeal; thus, the decision is final.  See 
38 C.F.R. § 3.104, 19.129, 19.192 (1991).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the September 1991 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the September 1991 
decision included:  the Veteran's STRs and personnel records; 
medical treatment records from Lutheran Medical Center dated 
from May 1986 to August 1986; medical treatment records from 
Young Hospital dated from February 1987 to October 1990 and 
from May 1986 to July 1986; medical treatment records from 
Hastings Regional Center dated from July 1988 to November 
1989 and in March 1990; medical treatment records from 
Lincoln Regional Center dated from July 1986 to August 1986; 
medical treatment records from Providence Medical Center 
dated in November 1983; medical treatment records from a Dr. 
M. dated in March 1991, and statements from the Veteran and 
his representative.



In denying the claim in September 1991, the RO found that the 
evidence of record did not show a nexus between a current 
disability and an in-service injury or disease.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the nexus 
element of a service connection claim.

New evidence added to the record since the September 1991 
decision includes:  medical treatment records from the Grand 
Island VAMC dated from March 1999 to September 2005; medical 
treatment records from the Nashville VAMC dated from March 
1988 to March 1999 and from July 2006 to July 2007; medical 
treatment records from the Tennessee Valley VAMC dated from 
December 2006 to July 2006; and statements from the Veteran 
and his representative.

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the evidence is cumulative of the 
evidence associated with the record prior to the last final 
decision because it indicates the Veteran has a current 
diagnosis of schizoaffective disorder and continues to 
undergo treatment for that disability.  At no time has a 
medical professional opined on a connection between the 
Veteran's current disability and his period of active 
military service.  The new evidence of record, therefore, 
does not address the nexus element of the claim of service 
connection for schizoaffective disorder-the absence of which 
was the reason the claim was denied in the September 1991 
decision.  Therefore, the new evidence, which was associated 
with the record since the last final decision, does not 
address an unestablished fact with regard to the claim.  
Consequently, the new evidence is not material because it 
does not pertain to the salient question of whether the 
Veteran's schizoaffective disorder was incurred in or 
aggravated by his period of active military service.  Thus, 
it does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim of service connection for 
schizoaffective disorder is not reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).




ORDER

The petition to reopen a claim of service connection for 
schizoaffective disorder is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


